DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 9 in the reply filed on 11/5/20 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/20, 3/8/19 and 12/19/18 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Preamble of Claim 1 reciting “A TFT substrate” should define the acronym “TFT” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Lee” (US 2016/0029502).
Claim 1: Lee discloses a TFT substrate comprising: 
a dielectric substrate 20 (Fig. 3); 
a plurality of antenna element regions 12 (Fig. 4, ¶ [86]) provided on the dielectric substrate 20, each antenna element region including a TFT (TFT1, TFT2; Fig. 3) and a patch electrode (212a, 212b) electrically connected to a drain electrode (217a, 217b) of the TFT [¶¶ 56-57]; and 
a layer 218 provided over the dielectric substrate 20, located above a layer 211 including the patch electrode 212a-b, and formed of a resin [¶ 0067].
Lee fails to expressly teach the layer being a flattening layer. 
However, Lee teaches [¶ 0066] “A planarization film 218 may be provided on the interlayer insulating film 215 to cover the first and second TFTs TFT1 and TFT2 and the capacitor 230. The planarization film 218 may perform planarization by removing any stepped portion in order to improve the luminous efficiency of the OLED that is to be formed on the planarization film 218.”


Claims 2 and 3: Lee discloses the TFT substrate of claim 1, wherein an upper surface of the flattening layer 218 (Fig. 3) is as high as an upper (top) surface of the patch electrode 212a-b; 
wherein the flattening layer 218 does not overlap with the patch electrode 212a-b as viewed in a direction normal to the dielectric substrate 20 (see Fig. 3).

Claim 4: Lee fails to expressly teach wherein the patch electrode has a thickness of 2000 nm or less.
However, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to a person having ordinary skill in the art to modify Lee’s invention such that wherein the patch electrode has a thickness of 2000 nm or less, in order to provide the patch electrode on a buffer layer for effective semiconductor operation [¶ 57]. 

Allowable Subject Matter
9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak (US 2005/0184927), Figs. 1-2. 
Tokunaga et al. (US 2008/0224140), Fig. 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/HASAN ISLAM/Primary Examiner, Art Unit 2845